Title: To James Madison from Anthony Merry, 20 September 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster September 20th: 1806

It is very painful to me to have Occasion to trouble you again on the same Subject on which I had the Honor of addressing myself to you on the 8th: January last, Viz, the Seizure, by the Collector of the Customs at Michillimakinac, in the Month of June 1805, of Two Batteaux, with their Cargoes, the whole value of which was Stated as exceeding One Thousand Pounds Sterling, belonging to His Majesty’s Subjects trading in Canada under the Title of the North-West Company: but having just received a fresh Representation from those Merchants, dated from Montreal the 15th: July, and signed by Mr. Mc.Gillivray, of the further Hardships which have unexpectedly attended that Affair, and of the Apprehensions they entertain of sustaining a total Loss of their Property, I am under the Necessity of laying before You what has been represented to me on this Head.
I communicated to Mr. Mc.Gillivray at Washington the Answer which you were pleased to make to me respecting this Matter on the 29th: January, in which you acquainted me "that, if the Parties desired it, the Comptroller of the Treasury would order Restitution of the Merchandize seized on their giving Security for the Payment of the Forfeiture in Case of Condemnation."  Mr. Mc.Gillivray states to me, that, in Consequence of this Answer, he applied to the Comptroller for the Order for Restitution on the Terms specified in your Letter; that it was promised to be forwarded to him to Philadelphia, where he received accordingly, under a blank Cover, Two Packets addressed to the Collector of Michillimakinac; that they were forwarded by the first Canoes which left Montreal in the Spring, with Instructions to the Agents of the North-West Company to give the Security announced in your Answer, and to receive the Goods, Invoices of which were already in their Possession to be produced; That on the Agents making the necessary Application to the Collector, they were informed that the Goods were to be restored only on the following Conditions, that he was to fix a Value on them, that a Bond was to be given for the Amount, and another for that of the Duties, and that the latter were to be paid at all Events, even although the Seizure should be declared illegal by the Courts; that the Batteaux were found broken in Pieces, and Part of the Goods missing and Part of them injured; that, under all these Circumstances, the Agents had declined signing the Bonds, from the Consideration that by abandoning the Property they could only sacrifice the Amount of it, whereas by acting otherwise, they would make themselves responsible for that of the Duties also, levied on an arbitrary Evaluation, it appearing to them but too probable, from the Disposition which had been manifested throughout the Proceedings in that Quarter, that the Property would be lost in the End; and, finally, that had the Conditions abovementioned been communicated in January last at Washington, it might have been possible, by Means of a Representation of the Hardship of them, to have obtained Redress without the Injury to the Parties being increased by the Delay of probably another Twelvemonth in the Decision upon this Business.
In bringing it, Sir, again before you, I must take the liberty of referring to what I had the Honor of observing to you upon it in my former Representation, and to remark, that, although the Seizure took place in the Month of June 1805, it was acknowledged in your Answer, above alluded to, of the 29th: January of this Year, that to that Period the Collector had not reported to the Executive the Grounds of his Proceedings, which you were pleased to assign to me as a Reason for the Impossibility of a more complete Relief than that which was specified in your Reply being then extended to the Complainants: to which I will beg Leave to add, that in the Conversations which, with your Permission, I had the Honor to hold respecting the Object in Question with Mr. Gallatin, this Gentleman did not hesitate to acknowledge the Neglect of which the Collector had been guilty, carrying his Candour and Frankness so far as even to mention to me the Discovery which he had made, upon instituting an Inquiry into this Affair, of that Officer being absent, without Leave, at a considerable Distance from his Post, an Event which had prevented him from acquiring the necessary Information.
Whilst I have the Honor, Sir, to lay before you all these Circumstances, I cannot but be persuaded that the vexatious Conditions Stipulated by the Collector must have been exacted of the Parties without the Authority and Cognizance of his Superiors; and as the Injury to them will necessarily be very considerably augmented by this fresh Delay, I have no Doubt that this Consideration will be an additional Motive with the Government of the United States to afford in this Instance a fresh Proof of their Known Sentiments of Justice and Equity by giving a speedy, and a proportionably favorable, Decision on this Matter, which they must doubtlessly now be enabled to do by possessing long ere this a complete Knowledge of all the Circumstances and Merits of the Case.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

